DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II (Claims 8-9) in the reply filed on October 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Publication 2020/0203072).
In re claim 8, Park discloses a multi-layer ceramic electronic component. comprising: 
a ceramic body (110 – Figure 4, ¶27) including internal electrodes (121, 122 – Figure 4, ¶27) laminated and drawn to a surface of the ceramic body (Figure 4): and 
an external electrode (151 – Figure 4, ¶27) including a base film (141a – Figure 4, ¶27) disposed on the surface of the ceramic body. connected to the internal electrodes (Figure 4). and formed from an electrically conductive material (¶70). a first nickel film (¶120) disposed on the base film (Figure 4), and a second nickel film disposed on the first nickel film. (¶121; Note that the sequential plating layers of Ni and Sn can each include multiple plating layers of Ni and Sn as described in [¶121].).
In re claim 14, Park discloses the multi-layer ceramic electronic component according to claim 8, as explained above. Park further discloses wherein the base film (141a – Figure 4) has a thickness of 2 µm or more and 50 µm or less (¶74).
In re claim 15, Park discloses the multi-layer ceramic electronic component according to claim 8, as explained above. Park further discloses wherein the base film (141a – Figure 4) includes copper or an alloy thereof as a main component (¶54, ¶72).
In re claim 16, Park discloses the multi-layer ceramic electronic component according to claim 8, as explained above. Park further discloses wherein the external electrode (151 – Figure 4) further includes a superficial film disposed on the second nickel film and including tin or an alloy thereof as a main component (¶121; Note that the sequential plating layers of Ni and Sn can each include multiple plating layers of Ni and Sn as described in [¶121].).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2020/0203072) in view of Shin et al. (US Publication 2020/0098523).
In re claim 12¸ Park discloses the multi-layer ceramic electronic component according to claim 8, as explained above. Park does not disclose wherein the first nickel film has a thickness of 1.0 µm or more and 10.0 µm or less.
However, Shin discloses adjusting the thickness of Ni plating layers creates a balance between solderability security and flexural cracking (¶85). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the first nickel plating film to achieve a device with desirable solderability and mechanical characteristics as described by Shin, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 13¸ Park discloses the multi-layer ceramic electronic component according to claim 8, as explained above. Park does not disclose wherein the second nickel film has a thickness of 1.5 µm or more and 6.0 µm or less.
However, Shin discloses adjusting the thickness of Ni plating layers creates a balance between solderability security and flexural cracking (¶85). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to adjust the thickness of the first nickel plating film to achieve a device with desirable solderability and mechanical characteristics as described by Shin, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Publication 2020/0203072) in view of Asano et al. (US Publication 2020/0203073).
In re claim 17, Park discloses a circuit board, comprising: 
a mount board (¶120): 
a multi-layer ceramic electronic component (¶27) including a ceramic body (110 – Figure 4) including internal electrodes (121, 122 – Figure 4) laminated and drawn to a surface of the ceramic body (Figure 4), and 
an external electrode (151 – Figure 4) disposed on the surface of the ceramic body and connected to the internal electrodes (121, 122 – Figure 4) and 
wherein the external electrode (151 – Figure 4) includes a base film (141a – Figure 4) disposed on the surface of the ceramic body and formed from an electrically conductive material (¶70), 
a first nickel film disposed on the base film, and 
a second nickel film disposed on the first nickel film (¶121; Note that the sequential plating layers of Ni and Sn can each include multiple plating layers of Ni and Sn as described in [¶121].).
Park does not disclose a solder that connects the external electrode and the mount board to each other,
Asano discloses a solder (440 – Figure 4, ¶99) that connects the external electrode (120, 130 – Figure 4, ¶99) and the mount board (410 – Figure 4, ¶99) to each other.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the solder material as described by Asano to properly secure the electrical component to a mounting board. 

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the second nickel film has a higher hydrogen concentration than the first nickel film.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first nickel film includes a recrystallized structure. 
Claims 11 and 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the second nickel film has more lattice defects than the first nickel film.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiode (US Publication 2020/0203720)			Table 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-5359. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848